DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
 	Claim(s) 1-2 and 11-12 is/are generic. It is related recognize objects in a real environment, calculate risk level about these objects, and provide warning notice to user within the virtual reality simulation, as described in Figs 25-26, par 0435-0464.

Claim(s) 1-2 and 11-12 is/are generic to the following disclosed patentably distinct species:

Species 1: claims 3-4 and 13-14 are drawn to the memory pre-stores risk levels of real objects according to each type of a real object, and artificial intelligence (Al) stored in the memory determines the type by at least one of a material property, a shape property, a fire hazard, or an amount of variation in movement, as described in Figs 11 and 29-31, par 0273-281, par 0479-0520. It is related to identify highest risk level based on the type of real objects using artificial intelligence (Al) or machine learning in user’s active are to display the warning notice to user.

Species 2: claims 5-6 and 15-16 are drawn to determining whether the at least one real object recognized by the at least one camera is located within a field of view (FOV) of the executed VR mode, when the recognized real object is located within the FOV as a result of determination, displaying a warning graphic image at a point at which the recognized real object is estimated to be located; and when the recognized real object is not located within the FOV as the result of determination, displaying, within a screen of the XR device, a warning graphic image at a position closest to a point at which the recognized real object is estimated to be located, as described in Figs 34-36, par 0530-0544. It is related to identify a field of view (FOV) of the executed VR mode and further to recognize real objects near the user inside or outside FOV to display the warning notice to user.

Species 3: claims 7-8 and 17-18 are drawn to further comprising, when the XR device and a vehicle are connected through fifth-generation (5G) wireless communication, transmitting a command for locking only driving-related components of the vehicle or further comprising, when the XR device and a vehicle are connected through fifth-generation (5G) wireless communication, transmitting 82OPP-2019-0293-US-00 a command for changing the arrangement of seats or the position of a steering wheel of the vehicle, as described in Fig 37, par 0545-0550, It is related to setup a 5G wireless communication between the XR device and a vehicle to transmitted a command from XR device to control the vehicle (without consider risk level).

Species 4: claims 9-10 and 19-20 drawn to further comprising, when the XR device and a robot are connected through fifth-generation (5G) wireless communication, transmitting information about the recognized real object and information about a field of view (FOV) of the executed VR mode, as described in Figs 38-40, par 0551-0560. It is related to setup a 5G wireless communication between the XR device and a robot to transmitted information about the recognized real object and information about a field of view (FOV) of the executed VR mode from robot to XR device to display the guide message.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616